Name: 92/535/EEC: Council Decision of 26 October 1992 on the conclusion of an Agreement between the European Economic Community and the Republic of Albania on trade and commercial and economic cooperation
 Type: Decision
 Subject Matter: cooperation policy;  Europe;  European construction
 Date Published: 1992-11-25

 25.11.1992 EN Official Journal of the European Communities L 343/1 COUNCIL DECISION of 26 October 1992 on the conclusion of an Agreement between the European Economic Community and the Republic of Albania on trade and commercial and economic cooperation (92/535/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES Having regard to the Treaty establishing the European Economic Community, and in particular Articles 113 and 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas the conclusion of Agreement between the European Economic Community and the Republic of Albania on trade and commercial and economic cooperation is necessary in order to achieve the Community's objectives in the field of external relations, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Economic Community and the Republic of Albania on trade and commercial and economic cooperation is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall give the notification provided for in Article 21 of the Agreement. (2) Article 3 The Commission, assisted by representatives of the Member States, shall represent the Community in the Joint Committee set up by Article 18 of the Agreement. Done at Luxembourg, 26 October 1992 For the Council The President J. GUMMER (1) OJ No C 284, 2. 11. 1992. (2) See page 10 of this Official Journal.